internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 7-plr-116454-98 date date re legend decedent date date x y charitable_trust foundation dear we received your letter dated requesting rulings concerning the application of sec_2055 of the internal_revenue_code to the proposed reformation of article third of decedent’s will specifically you requested the following the charitable_remainder interests provided for under article third of decedent’s will before reformation are reformable interests as described in sec_2055 the proposed reformation of article third of decedent’s will will constitute a qualified_reformation within the meaning of sec_2055 the proposed charitable_remainder unitrusts created under the will as reformed will constitute charitable_remainder unitrusts under sec_664 provided the trusts operate in a manner consistent with the terms of the will as reformed and are valid trusts under local law and decedent’s estate will be entitled to a federal estate_tax charitable deduction under sec_2055 for the value of the remainder interests in the various unitrusts cc dom p si br 7-plr-116454-98 passing to the charitable_trust and the foundation the facts as represented are as follows decedent died on date decedent’s will established x split-interest_trusts intended to constitute charitable_remainder unitrusts one beneficiary predeceased decedent so only y trusts will be created under the terms of the trusts created under decedent’s will each beneficiary will receive a unitrust_amount of six percent of the net fair_market_value of the assets comprising their respective trusts these income interests are payable to individual beneficiaries for their lifetimes with the exception of one of the trusts which is payable jointly to two individuals and the survivor thereof upon the death of either concurrently and consecutively article third further provides that upon the death of each respective income_beneficiary the remainder interests are to be distributed to charitable_trust and or foundation you represent that the trustees under decedent’s will are applying for a determination_letter recognizing charitable_trust as exempt from taxation under sec_501 and that at a later time the trustees intend to apply for a similar determination_letter with respect to foundation the trusts created under article third of the will do not contain all of the technical requirements set forth in sec_2055 and sec_664 consequently the co- executors filed a petition to reform the trusts in accordance with sec_2055 on date the court issued a decree of construction and reformation to conform will to federal tax law taxpayers represent that the split-interest_trusts as reformed are substantially_similar to the actual language of sections and of revproc_90_30 1990_1_cb_534 trusts as reformed provide that the trustees will pay to each beneficiary in each taxable_year of their lives a unitrust_amount equal to six percent of the net fair_market_value of the assets constituting the applicable charitable_remainder_unitrust valued as of the first day of each taxable_year the unitrust amounts are to be paid in equal quarterly amounts from income or to the extent that income is insufficient from principal any net_income in excess of the unitrust_amount will be added to principal if for any year the net fair_market_value of the trust assets are incorrectly determined then within a reasonable period after the value is finally determined for federal tax purposes the trustees shall pay to the applicable recipients in the case of an undervaluation or receive from the applicable recipients in the case of an overvaluation an amount equal to the difference between the unitrust_amount properly payable and the unitrust_amount actually paid notwithstanding the foregoing in the case of the trust for two beneficiaries upon the death of the first recipient to die the surviving recipient shall be entitled to receive the entire unitrust_amount cc dom p si br 7-plr-116454-98 the obligation to pay the unitrust_amount shall commence as of the date of decedent’s death but payment of the unitrust_amount may be deferred until the end of the taxable_year of the applicable unitrust in which occurs the complete funding of the applicable reformed trust if the unitrust payments are deferred interest compounded annually must be paid for the deferral_period upon the death of the applicable trust_beneficiary the applicable trust will terminate and reformed trust assets will be distributed to charitable_trust if charitable_trust is not an organization described in sec_170 and sec_2055 at the time when any principal or income of any unitrust is to be distributed to it then the trustees shall distribute such principal or income to such one or more organizations described in sec_170 and sec_2055 as the trustees shall select in their sole discretion sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use described in sec_2055 no deduction shall be allowed under this section for the interest which passes or has passed to the person or for the use described in subsection a unless in the case of a remainder_interest the interest is in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if- i any difference between i the actuarial value determined as of the date of the decedent’s death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any cc dom p si br 7-plr-116454-98 other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent’s death sec_2055 defines the term reformable_interest to mean any interest for which the deduction would be allowable under sec_2055 at the time of the decedent’s death but for sec_2055 sec_2055 provides that generally the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides in part that sec_2055 does not apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed a judicial proceeding is commenced to change the interest into a qualified_interest sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 revproc_90_30 1990_1_cb_534 provides that trusts containing language that substantially follows one of the sample forms of trust contained in that revenue_procedure will be recognized by the service as meeting all of the requirements of a charitable_remainder_unitrust provided that the trust operates in a manner consistent with the terms of the instrument creating the trust and provided it is a valid trust under local law based on the information submitted and the representations made we conclude that the interests passing to charitable_trust under the trusts created under article third of decedent’s will are reformable interests within the meaning of sec_2055 because an estate_tax deduction for the value of the remainder_interest would have been allowable under sec_2055 but for the provisions of sec_2055 the reformation of the trusts will be effective as of the date of the decedent’s death and the nonremainder interests will terminate at the same time before and after the reformation the actuarial value of the charitable_remainder interest in the trusts before and after the reformation did not change thus the difference between the actuarial value of the qualified_interest and the actuarial value of the reformable_interest does not exceed percent of the actuarial value of the reformable_interest reformed trusts contain the provisions set forth in revrul_72_395 c b cc dom p si br 7-plr-116454-98 as modified by revrul_80_123 1980_1_cb_205 and revrul_82_128 1982_2_cb_71 and clarified by revrul_82_165 1982_2_cb_117 the reformed trusts also follow the sample language in revproc_90_30 1990_1_cb_534 we conclude that the reformation of the trusts is a qualified_reformation for purposes of sec_2055 and the reformed trusts meet the requirements of a charitable_remainder_unitrust as described in sec_664 accordingly the present_value of the remainder_interest in the reformed trusts will be allowed as an estate_tax deduction under sec_2055 except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely christine e ellison chief branch office of the assistant chief_counsel passthroughs special industries cc sec_6110 purposes
